Case 1:20-cr-00218-ENV Document 18 Filed 06/18/20 Page 1 of 4 PageID #: 30



                                                                                   FILED
                                                                               IN CLERK'S OR^CE ,
WK:MJB                                                                 U,8, district court E.D.N.Y.
F. #2019R01372
                                                                                JUN18 2020         ■k
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            L',.
                                        X


UNITED STATES OF AMERICA                               INDICTMENT


       - against -                                     cnT B                   20        2 1 8
                                                       (T. 21?tj.s:c., §§ 841(a)(1),
HAO BO JIANG,                                           841(b)(l)(B)(vii), 841(b)(l)(E)(i), 846,
                                                        853(a) and 853(p); T. 18, U.S.C., §§ 2
                          Defendant.                    and 3551 et seq.)

                              -         X
                                                                                  VriALIANOJ.
THE GRAND JURY CHARGES:
                                                                                 MANN.CHMJ.
                                         COUNTPNE
          (Conspiracy to Distribute and Possess with Intent to Distribute Marijuana)

               1.       In or about and between October 2016 and October 2019, both dates

being approximate and inclusive, within the Eastem District of New York and elsewhere, the

defendant HAO BO JIANG, together with others, did knowingly and intentionally conspire

to distribute and possess with intent to distribute a controlled substance, which offense

involved a substance containing marijuana, a Schedule I controlled substance, contrary to

Title 21, United States Code, Section 841(a)(1). The amount of marijuana involved in the

conspiracy attributable to the defendant as a result of his own conduct, and the conduct of

other conspirators reasonably foreseeable to him, was 100 kilograms or more of a substance

containing marijuana.

              (Title 21, United States Code, Sections 846 and 841(b)(l)(B)(vii); Title 18,

United States Code, Sections 3551 ^ seq.)
Case 1:20-cr-00218-ENV Document 18 Filed 06/18/20 Page 2 of 4 PageID #: 31




                                        COUNT TWO
                (Possession with Intent to Distribute Controlled Substances)

              2.      On or about October 8, 2019, within the Eastern District of New York,

the defendant HAO BO JIANG,together with others, did knowingly and intentionally

possess with intent to distribute one or more controlled substances, which offense involved

(a) ICQ kilograms or more ofa substance containing marijuana, a Schedule I controlled

substance; and(b)a substance containing ketamine, a Schedule III controlled substance.

              (Title 21, United States Code, Sections 841(a)(1), 841(b)(l)(B)(vii) and

841(b)(l)(E)(i); Title 18, United States Code, Sections 2 and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION


              3.      The United States hereby gives notice to the defendant that, upon his

conviction ofeither of the offenses charged herein, the government will seek forfeiture in

accordance with Title 21, United States Code, Section 853(a), which requires any person

convicted of such offenses to forfeit:(a) any property constituting, or derived from, any

proceeds obtained directly or indirectly as the result of such offenses, and (b)any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, such offenses.

              4.      If any of the above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)     cannot be located upon the exercise of due diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                     (c)     has been placed beyond the jurisdiction ofthe court;

                     (d)     has been substantially diminished in value; or
Case 1:20-cr-00218-ENV Document 18 Filed 06/18/20 Page 3 of 4 PageID #: 32




                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 21, United States Code, Sections 853(a)and 853(p))


                                                                AmUEBILL




                                                               FOREPERSON




RICHARD P.DONOGHUE
UNITED STATES ATTORIJEY
EASTERN DISTRICT OF NEW YORK


 BY
 ACTING UKtiTCerST^rESATTORNEY
 PURSUANTTO 28 C.F.a 0.136
                  Case 1:20-cr-00218-ENV Document 18 Filed 06/18/20 Page 4 of 4 PageID #: 33


F.#: 2019R0I372

FORMDBD-34              No.
JUN. 85



                               UNITED STATES DISTRICT COURT

                                             EASTERN District of NEW YORK

                                                      CRIMINAL DIVISION


                                      THE UNITED STATES OF AMERICA
                                                                   vs.




                                                              HAO BO JIANG,

                                                                                     Defendant.



                                                        INDICTMENT

                         (T. 21. U.S.C., §§ 841(a)(1), 841(b)(l)(B)(vii), 841(b)(l)(E)(i), 846,
                               853(a) and 853(p); T. 18, U.S.C.,§§ 2 and 3551 et seg.)

                              A true bill.



                                                                                       Foreperson


                        Filed in open court this                         day,

                        of                         .A.D. 20


                                                                                            Clerk
                               Michael J. Bushwack,Assistant U.S. Attorney (718)254-6454
